Citation Nr: 1504604	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral chronic tendonitis.

4.  Entitlement to an initial compensable rating for residuals of anal fissure with hemorrhoids.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2012, the Board remanded the claim in order to schedule the Veteran for appropriate VA examinations.  A review of the claims file shows such examinations were conducted in August 2013.  The Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with right or left carpal tunnel syndrome, or any other neurological impairment of either hand.  Symptoms of hand weakness and pain have been attributed to his service-connected bilateral tendonitis.

2.  Resolving reasonable doubt in favor of the Veteran, a chronic bilateral knee disorder first manifested during active duty service and has persisted since that time.

3.  The Veteran's chronic bilateral hand tendonitis has been manifested by painful and weakened movement.  However, ankylosis has not been shown on either hand, and the Veteran's individual digits have not been shown to be limited by a gap of more than one to two inches (2.5 to 5.1 cm.) between the thumb and the fingers, with the thumb attempting to oppose the fingers, for the major and minor hand.

4.  The Veteran's residuals of anal fissure with hemorrhoids have been manifested by no more than mild to moderate hemorrhoids.  The evidence does not show that the hemorrhoids are large or thrombotic or that that they have manifested by persistent bleeding and with secondary anemia, or with fissures.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for chronic bilateral tendonitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5024 (2014).

4.  The criteria for entitlement to an initial compensable rating for residuals of anal fissure with hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Carpal Tunnel Syndrome

The Veteran filed a claim for service connection for bilateral carpal tunnel syndrome, indicating that the condition began in June 2004.  

A July 2006 VA general medical examination noted the Veteran's complaints of numbness in his hands for the previous two years.  A diagnosis of bilateral chronic tendonitis was rendered.  

Similarly, a February 2010 VA hand examination resulted in a diagnosis of hand pain without objective evidence of joint degeneration or dysfunction.  Although the Veteran again complained of hand pain since 2004, the medical report does not reflect any findings of numbness or symptoms of neurological impairment.

The Veteran's hands were evaluated again at an August 2013 VA peripheral nerves examination.  The Veteran was diagnosed with a history of bilateral hand numbness, resolved, with an unknown cause.  Although the Veteran reported his hand numbness had resolved, he indicated that he still experienced pain in his hands, especially with movement or grasping with hands.  At the hand examination, the Veteran also reported pain in his hands when grasping, making a fist, or lifting.  
However, the examiner did not find any symptoms attributable to any peripheral nerve conditions.  Reflex and sensory examinations yielded normal results.  An evaluation of upper extremity nerves and radicular groups, as well as the lower extremities, also showed normal results.  There were no findings of paralysis.  

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Indeed, there has been no evidence of a separately diagnosed neurological condition, to include carpal tunnel syndrome of either hand.  In this regard, the Board notes that the Veteran is competent to describe symptoms he experienced, such as numbness of the hands, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing a neurological impairment involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the only evidence of record discussing the reported bilateral carpal tunnel is the July 2006 general medical examination, which resulted in a diagnosis of bilateral tendonitis.  The examiner specifically indicated there was no diagnosis of carpal tunnel syndrome because there was "no pathology to render a diagnosis."  The examiner went on to identify the symptoms of bilateral tendonitis as weakness and pain in the hand.  Consequently, these symptoms, discussed in more detail in the context of the increased rating claims below, have already been considered in the evaluation of the Veteran's bilateral tendonitis.  

Therefore, the evidence does not shot show that the Veteran has carpal tunnel syndrome.  To the contrary, the evidence reflects that the Veteran's hand numbness has resolved and he instead currently has bilateral tendonitis manifested by pain and weakness.  As such, granting service connection for carpal tunnel syndrome of the right or left hand based on these same symptoms would constitute improper pyramiding.  See 38 C.F.R. § 4.14. 

The Board finds that a preponderance of the evidence is against the claim for service connection for bilateral carpal tunnel syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Bilateral Knee Disorder

The Veteran has reported bilateral knee pain since active duty.  As noted in the most recent VA examination, the Veteran reported serving as a paratrooper, and his DD-214 indicates he was the recipient of a parachutist badge.

At the July 2006 VA general medical examination, the Veteran reported bilateral knee pain for the previous twelve years.  He also reported stiffness, swelling, and fatigability.  However, knee x-rays were described as within normal limits.  The examiner did not find sufficient pathology to render a diagnosis of a bilateral knee condition.  

However, at the August 2013 VA knee and leg examination, the examiner noted a bilateral knee strain and a 2013 diagnosis of degenerative joint disease of the knees.  Ultimately, the examiner opined that the Veteran's current bilateral knee disorder was not the same condition as the one during service.  The examiner explained that the Veteran's discharge examination did not show a problem in either knee, which "goes against chronicity and continuity of symptoms in service," making it more likely the Veteran's current symptoms began after service.

Indeed, service treatment records reflect several entries involving right and left knee complaints, including treatment for a right knee contusion in 1986 and possible injury in 2003.  Although x-rays yielded normal results, the Veteran reported left knee pain in 1995.

While the examiner opines that the Veteran's current conditions are not the same as the conditions experienced during service, such a conclusion does not address whether the Veteran's current bilateral knee disorders were caused or aggravated by active service.  Nonetheless, proper analysis of the disorders as chronic diseases shows that service connection is warranted.

Specifically, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Here, the Veteran has consistently reported bilateral knee pain during service and after service.  In addition to the treatment identified in the Veteran's service treatment records, at the July 2006 examination, the Veteran reported knee pain for the previous twelve years.  Similarly, at the August 2013 VA knee and leg examination, the Veteran indicated that he has experienced bilateral knee pain since active duty.   Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a chronic bilateral knee disorder was shown in service and the Veteran has provided evidence of continuity of symptomatology since service.  As a result, service connection is warranted for a bilateral knee disorder.  

Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).



Chronic Bilateral Hand Tendonitis

The Veteran has been service-connected for bilateral hand chronic tendonitis and provided a 10 percent rating for each hand under Diagnostic Code 5099-5024.

Diagnostic Code 5024 evaluates tenosynovitis and instructs to rate based on limitation of motion of the affected parts (except for gout).  Evaluation of ankylosis or limitation of motion of single or multiple digits of the hand is found at 38 C.F.R. § 4.71a.  Although Diagnostic Code 5229 and 5230 rate the limitation of motion, these diagnostic codes have a maximum rating of 10 percent.  Therefore, the only remaining diagnostic code evaluating limitation of motion is Diagnostic Code 5228, which evaluates limitation of motion of the thumb.  

Under Diagnostic Code 5228, limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb and the fingers, with the thumb attempting to oppose the fingers, for the major and minor hand, warrants a ten percent rating.  Limitation of motion of the thumb with a gap of more than one to two inches (2.5 to 5.1 cm.) between the thumb and the fingers, with the thumb attempting to oppose the fingers, for the major and minor hand, warrants a twenty percent rating.

At the July 2006 VA general medical examination, with the thumb attempting to oppose the fingers, the measurement between the tip of the Veteran's left thumb and the tip of the fingers was 0 centimeters, for each finger.  Similarly, with the thumb attempting to oppose the fingers, the measurement between the tip of the Veteran's right thumb and the tip of the fingers was 0 centimeters, for each finger.  The examiner noted that the Veteran's joint function on the right and left was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays were normal.

In February 2010, another VA hand examination was conducted.  Upon examination, there was no gap between the right or left thumb pad and the fingers.  Again, there was no additional limitation of motion up on repetitive use.  There was no amputation of a digit or part of a digit, nor was there any ankylosis of any digits.  However, the Veteran reported pain in all joints.  There was also an overall loss of strength in the hands, and the Veteran reported tenderness of the joints.  The examiner found there were no significant effects on the Veteran's occupation as a result of his bilateral hand disorder.

Next, there was no limitation of motion or evidence of evidence of painful motion of any thumbs or fingers at the August 2013 VA examination.  There was no ankylosis.  However, there was additional limitation of motion upon repetitive use testing, manifested by weakened movement and pain on movement.  The examiner noted the Veteran's condition would limit heavy lifting.

Therefore, a review of the evidence shows that a rating in excess of 10 percent for the Veteran's bilateral chronic tendonitis is not warranted.  The Veteran did not demonstrate the requisite limitation of range of motion, and there is no evidence of ankylosis in the hand or any of the fingers to warrant a higher rating.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

Here, during the July 2006 and February 2010 examinations, the examiners specifically found that there was no additional limitation of motion upon repetitive-use testing.  At the August 2013 examination, weakness and decreased movement was noted upon repetitive use.  However, the Veteran did not exhibit any limitation of motion initially.  Moreover, the Veteran's report of pain in his hands, especially upon manipulation, has been addressed in warranting the Veteran the minimum 10 percent rating for painful motion.  Consequently, the Board concludes that an evaluation in excess of 10 percent due to additional functional loss for the Veteran's bilateral tendonitis is not warranted.

The Board has also considered other diagnostic codes in evaluating the Veteran's bilateral tendonitis.  However, as noted, application of the remaining diagnostic codes under 38 C.F.R. § 4.71a for the hand would not result in a rating in excess of 10 percent.  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral tendonitis.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of Anal Fissure with Hemorrhoids

The Veteran's residuals of anal fissure with hemorrhoids have been assigned a noncompensable rating under Diagnostic Code 7399-7336.  

Under DC 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114 , DC 7336.

At the July 2006 VA examination, the Veteran reported rectal bleeding and was diagnosed with anal fissure and hemorrhoids.  The examiner noted that the condition did not cause anemia or malnutrition. 

A February 2010 VA examination showed a history of hemorrhoids with bleeding.  However, there was no history of thrombosis.  Upon examination, internal hemorrhoids were identified.  However, there was no thrombosis, fissures, or evidence of excessive redundant tissue.  There was no evidence of prolapse.  The Veteran reported itchiness and rectal burning.  There were no significant effects on the Veteran's occupation.  

In August 2013, the VA examiner diagnosed mild to moderate hemorrhoids with persistent bleeding.  There were no external hemorrhoids or fissures.  Although the Veteran reported continued rectal bleeding, he denied taking medication for the condition.  The examiner indicated that laboratory testing was conduction and did not indicate that anemia was found.  

Therefore, the evidence shows that the Veteran's residual of anal fissures with hemorrhoids has been manifested by internal hemorrhoids that are mild to moderate in nature.  In this regard, the Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014). 

However, in the instant case, the Veteran's examinations have consistently resulted in a description of mild or moderate hemorrhoids; the hemorrhoids have not been described as large or thrombotic or irreducible with excessive redundant tissue, evidencing frequent recurrences, as is required for a compensable rating under Diagnostic Code 7336, which evaluates external or internal hemorrhoids.  While the August 2013 examination report noted persistent bleeding, the examination report does not show persistent bleeding and with secondary anemia, or with fissures which would support a 20 percent rating under Diagnostic Code 7336.  

The Board has also considered whether a compensable rating might be warranted under any other potentially applicable Diagnostic Code.  The evidence does not show impairment of sphincter control or stricture of the rectum and anus; therefore, Diagnostic Codes 733 and 7333 are not applicable.  Similarly, no prolapse of the rectum or anal/perianal fistula has been shown; therefore, Diagnostic Codes 7334 and 7335 are not applicable.

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's residuals of anal fissures with hemorrhoids.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  Indeed, the Veteran's primary contention involves rectal bleeding associated with his hemorrhoids, which is contemplated in the diagnostic codes discussed above.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected residuals of anal fissure with hemorrhoids, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.114, Diagnostic Code 7339; Gilbert, 1 Vet. App. at 49.

Additional Considerations for Increased Rating Claims

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran was working at the time of the February 2010 VA examinations.  Moreover, in the most recent VA examinations from August 2013, the examiners did not find that the Veteran was unemployable due to either his bilateral tendonitis or his residuals of his anal fissure with hemorrhoids.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral tendonitis and residuals of anal fissure with hemorrhoids are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria for tendonitis contemplates the Veteran's limitation of motion, pain, and weakness of his hands.  The criteria for anal fissure and hemorrhoids also evaluate the severity and recurrences of hemorrhoids.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied in June 2006 correspondence with the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, statements in support of the claim, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  In an August 2007 statement, the Veteran specifically questioned findings regarding his hands and carpal tunnel syndrome in a recent examination, presumably the July 2007 examination.  He also indicated the examination was short and the examiner was at least eighty years old.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for a bilateral knee disorder is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for bilateral chronic tendonitis is denied.

Entitlement to an initial compensable rating for residuals of anal fissure with hemorrhoids is denied.



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


